Citation Nr: 0832435	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  02-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of specially adapted housing or a 
special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  The claim is now under 
the jurisdiction of the RO in Newark, New Jersey.  

In August 2004 and May 2007 this case was remanded for 
further development.  

As noted in the May 2007 remand, the evidentiary record shows 
that the veteran has implicitly raised a claim for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance.  No action, however, has been 
taken since May 2007.  Hence, this matter is again referred 
to the RO for appropriate and immediate action.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.  

The issue of entitlement to a certificate of eligibility for 
financial assistance in acquiring a special home adaptation 
grant is deferred pending completion of the development 
ordered below.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).


REMAND

The veteran contends that his service-connected disabilities 
have resulted in loss of use of both lower extremities, such 
as to preclude locomotion without the aid of canes.  See May 
2004 Statement of Accredited Representative in Appealed Case.  
As a result, he claims that a certificate of eligibility for 
financial assistance in the purchase of specially adapted 
housing should be awarded to him.

In this respect, a certificate of eligibility for assistance 
in acquiring specially adapted housing may be provided if, 
among other things, the veteran is entitled to service-
connected compensation for permanent and total disability due 
to: (1) the loss, or loss of use, of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809(b) (2007).

The veteran is service connected for a nephrotic syndrome, 
thoracic and lumbosacral arthritis, residuals of total right 
and left hip replacements, arthritis of the right and left 
hands, arthritis of the right and left knees, dysthymia due 
to prednisone use, right ankle gouty arthritis, left foot 
gouty arthritis, diabetes secondary to prednisone use, 
cataracts, and for a pilonidal cyst.  

While the record shows that a VA examination was conducted in 
August 2007, a review of the examination report shows that 
the ordered development remains to be completed, perhaps due 
to the examiner's confusion concerning what were the 
appellant's service connected disorders.  In particular, the 
specific questions asked in May 2007 were not answered in the 
directed format.  Accordingly, remand is mandatory.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Hence, the case is REMANDED for the following action:

1.  The veteran's complete claims file 
(consisting of two claim folders and a 
"temp folder") should be returned to 
the VA physician who conducted the August 
2007, VA orthopedic examination.  
Following his review of this remand, the 
medical record, the May 2007 remand - 
which comprehensively set out the facts 
pertaining to this issue, and the August 
27, 2007, VA examination report, the 
physician is to render the following 
medical opinions:

*	Is it at least as likely as not that 
the veteran suffers from the loss of 
use of both lower extremities due to 
his service-connected disabilities, 
such that locomotion is precluded 
without the aid of braces, crutches, 
canes, or a wheelchair.

*	If not, is it at least as likely as 
not that his service-connected 
disabilities have resulted in the 
loss of use of one lower extremity 
together with residuals of organic 
disease or injury which so affect 
the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

*	Is it at least as likely as not the 
veteran's service-connected 
disabilities result in permanent 
loss of use of one of the hands or 
feet.  

Use by the physician of the "at least as 
likely as not" and "more likely than 
not " language in responding is required.

2.  In the event that the VA physician 
who examined the veteran in August 2007, 
is unavailable, the RO should schedule 
the veteran for a VA orthopedic 
examination to ascertain whether or not 
he suffers from the loss of use of both 
lower extremities such as to preclude 
locomotion without the aid or braces, 
canes, or a wheelchair due to his service 
connected disorders.  The claim folders 
must be provided for a review of his 
pertinent medical history.  Following 
examination of the veteran, the examining 
physician must opine as to whether it is 
at least as likely as not that the 
appellant suffers from the loss of use of 
both lower extremities due to his 
service-connected disabilities, such that 
locomotion is precluded without the aid 
of braces, crutches, canes, or a 
wheelchair due to his service connected 
disorders.

If not, the examiner must opine is it at 
least as likely as not that the 
appellant's service-connected 
disabilities have resulted in the loss of 
use of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

Is it is at least as likely as not the 
veteran's service-connected disabilities 
result in permanent loss of use of one of 
the hands or feet.  The claim folders 
must be provided for a review of his 
pertinent medical history.  

Any testing or special diagnostic studies 
that the VA physician feels are necessary 
should be ordered and performed.  

Use by the examiner of the "at least as 
likely as not" and "more likely than 
not " language in responding is required.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  

5.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If any benefit sought on 
appeal remains denied the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
includes all evidence added to the file 
since the November 2007 supplemental 
statement of the case.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

